 1                                                                    The Honorable Thomas S. Zilly
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9
       AHSAN MOHAMMAD KHAN,
10                                                          No. C18-1130-TSZ
                       Plaintiff,
11                                  v.
                                                            JOINT STIPULATION AND
12     KIRSTJEN NIELSON, Secretary, Department              ORDER OF DISMISSAL
       of Homeland Security., et. al.,
13
                       Defendants.
14
15
16
                                              STIPULATION
17
             WHEREAS Plaintiff filed a Complaint in the Nature of Mandamus on August 1, 2018,
18   seeking to compel Defendants to adjudicate Plaintiff’s I-130 Petitions for Alien Relatives filed
19   on behalf of his three adopted children. Dkt. No. 1.
20           WHEREAS Defendants have since issued Approval Notices for all three I-130

21   applications and the applications were sent to and received by the National Visa Center to
     allow processing overseas.
22
             WHEREAS the parties agree that Plaintiff’s complaint is moot and should be dismissed
23
     without fees or costs to either party.
24
25
26
27
28

      JOINT STIPULATION AND                                                    UNITED STATES ATTORNEY
      ORDER OF DISMISSAL - 1                                                    700 Stewart Street, Suite 5220
      (C18-1130-TSZ)                                                           Seattle, Washington 98101-1271
                                                                                        (206) 553-7970
 1
 2
 3
             NOW THEREFORE, the parties, through their respective counsel of record, do hereby
 4
     stipulate and agree, and respectfully request, that the Court make and enter the following order:
 5
             Plaintiff’s Complaint in the Nature of Mandamus is DISMISSED without prejudice and
 6
     without fees or costs to either party.
 7
 8   SO STIPULATED.
     DATED this 10th day of December, 2018.
 9
10   ANNETTE L. HAYES
     United States Attorney
11
12    /s Kristin B. Johnson
13   KRISTIN B. JOHNSON WSBA #28189
     Assistant United States Attorney
14   700 Stewart Street, Suite 5220
     Seattle, WA 98101-1271
15   Telephone No. (206) 553-7970
16   Fax No. (206) 553-4073
     E-mail kristin.b.johnson@usdoj.gov
17   Attorney for Defendants

18
     SO STIPULATED.
19
     DATED this 10th day of December, 2018.
20
21   /s Bart Klein
     BART KLEIN WSBA#1090
22   605 1st Street, Seattle, WA 98104
23   Telephone No. (206) 624-3787
     Attorney for Plaintiff
24
25
26
27
28

      JOINT STIPULATION AND                                                    UNITED STATES ATTORNEY
      ORDER OF DISMISSAL - 2                                                    700 Stewart Street, Suite 5220
      (C18-1130-TSZ)                                                           Seattle, Washington 98101-1271
                                                                                        (206) 553-7970
 1
 2
 3
                                               ORDER
 4
             IT IS SO ORDERED. Plaintiff’s Complaint in the Nature of Mandamus is
 5
     DISMISSED without prejudice and without fees or costs to either party.
 6
 7
             DATED this 17th day of December, 2018.
 8
 9
10                                                     A
                                                       Thomas S. Zilly
11
                                                       United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      JOINT STIPULATION AND                                                   UNITED STATES ATTORNEY
      ORDER OF DISMISSAL - 3                                                   700 Stewart Street, Suite 5220
      (C18-1130-TSZ)                                                          Seattle, Washington 98101-1271
                                                                                       (206) 553-7970
